Citation Nr: 1538197	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a psychiatric disorder, previously characterized as posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and anxiety disorder not otherwise specified (anxiety).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Although it appears that the RO reopened the Veteran's claim of service connection for PTSD, the Board must also address the question of reopening before, if warranted, proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  Here, the Board is reopening the Veteran's claim and re-characterizing it as a claim of entitlement for a psychiatric disorder, to include PTSD and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2013, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.




FINDINGS OF FACT

1.  In December 2003, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran did not perfect a timely appeal. 

2.  Evidence relevant to the Veteran's claim received since the December 2003 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; and, is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not experience PTSD; no psychiatric disability is attributable to military service.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Evidence received since December 2003 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The Veteran does not have psychiatric disability, including PTSD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in November 2010 from the RO to the Veteran, which was issued prior to the RO decision in January 2011.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), private and VA treatment records have been obtained, as well as lay statements by the Veteran and his family, and the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in December 2010, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the nature and etiology of any psychiatric disorder, to include PTSD and anxiety.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In August 2000, the Veteran filed his first claim of entitlement to service connection for PTSD.  Such was denied in an October 2000 rating decision, and the Veteran perfected an appeal.  In December 2000, the Veteran submitted additional evidence in support of his claim and a March 2001 rating decision continued the denial.  The Veteran did not appeal.  In August 2003, the Veteran filed to reopen his claim of entitlement to service connection for PTSD.  However, a December 2003 rating decision again confirmed and continued the denial on the grounds that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely notice of appeal.  Additionally, no evidence pertaining to the Veteran's claimed disability was either physically or constructively received within one year of the December 2003 final rating decision and the decision therefore became final.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed the current claim in October 2010.  Newly received evidence includes numerous VA treatment records, a December 2010 VA examination report and the transcript of a hearing conducted in January 2013.  The new evidence also contains statements from the Veteran and his family members describing his behavior and psychiatric symptomatology.  The Board finds that the evidence is "new" within the meaning of 38 C.F.R. § 3.156, as it has not been previously considered, and it is material as it demonstrates the possible presence of a psychiatric disability.  As new and material evidence has been presented, the claim is reopened. 

III.  Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a psychiatric disorder, to include PTSD and anxiety, related to events during military service.  Specifically, the Veteran reported witnessing a sergeant decapitated by a rocket explosion, unloading a truck that was full of stretchers saturated in blood, witnessing a helicopter crash outside of his perimeter, and on one occasion awakening to find a large rat sitting on his chest.  See October 2012 Statement by the Veteran.

A November 2000 letter by private treating physician, Dr. J. P., indicated that the Veteran experienced multiple traumatic experiences during the war and that he has had anxiety and PTSD since he was discharged from the war.  It was noted that his PTSD had markedly improved since he was prescribed medication (Paxil).

The Veteran was afforded a VA PTSD examination in February 2001.  Based on a review of the available medical records, including the Veteran's claims file, as well as, the conducted clinical examination, and assuming the information offered by the Veteran was factual and accurate, and the administered psychological tests, the examiner opined that the Veteran exhibited an Axis I diagnosis of generalized anxiety disorder, mild with depressive features (in good remission).  He was assigned a GAF score of 80-85.

An August 2004 letter by Dr. J. P. stated that the Veteran had been treated with anti-depressant medicine since 1992 for PTSD and generalized anxiety disorders.  He had a reported history of recurrent nightmares from Vietnam and at times had punched and kicked his wife during sleep.  He did not enjoy crowds and was not sociable as he should have been.  The Veteran related that he did not realize that he had PTSD until he was given medications for it in 1992.  Dr. J. P. further stated that the Veteran had suffered a divorce in the past but since he had medication, he was able to sleep and function better.  

The Veteran underwent another VA PTSD examination in November 2003.  The VA examiner noted that he spent some time clarifying the Veteran's military history and reported stressors.  He received an Axis I diagnosis of anxiety disorder, not otherwise specified (NOS).  Upon reviewing the Veteran's claims file and conducting interview and examination of the Veteran, the VA examiner concluded that although the Veteran reported some isolated symptoms of PTSD, he did not report all symptoms necessary for a clinical diagnosis of PTSD.  From the Veteran's report, he started taking psychiatric medication prescribed by his primary care physician for his anxiety symptoms in the early 1990s.  The Veteran had found some relief with his Paxil in that it had significantly reduced his irritability and short-temperedness.  The examiner further noted that the Veteran had been able to maintain full-time employment with U.S. Airways for the past 16 years, although on occasion, he implemented his prescription for "family leave" to leave his job early due to stress.  The examiner indicated that the Veteran remained employable and appeared competent to manage his benefit payments in his own best interest without restriction.  The Veteran was aware of his monthly income and debits and had demonstrated no deficits in judgment regarding financial management.

A March 2009 VA treatment record reflects the Veteran's report that his anxiety was getting out of control.  He was on medication that he believed helped, but he had problems with significant stress at work lately and had disciplinary action taken because he lost his temper.  He continued to follow-up with a VA social worker.

A May 2009 VA treatment record indicates that the Veteran was looking for an appointment with a psychologist or psychiatrist to diagnose PTSD, so he could reopen his claim.  He was not suicidal or homicidal.  He reported distress in the past several months due to increased stress at work.  It was referenced that he met the criteria for adjustment disorder with mixed anxiety and depressed mood.  

An August 2009 VA treatment record reflects that the Veteran looked and sounded better.  He reported that he was the successful bidder on a job at work that took him away from the two supervisors that he felt tormented him.  He was diagnosed with "PTSD/Chronic."  He was assigned a GAF score of 58 to 60.  The Veteran also spoke about marital issues that would be addressed at his next visit.

Upon a December 2010 VA PTSD examination, the Veteran received an Axis I diagnosis of anxiety disorder NOS (unrelated to military service).  He was assigned a GAF score of 75.  In summary, the VA examiner determined that the Veteran did not present with a stressor experience that met the clinical criteria per DSM-IV for a diagnosis of PTSD.  Additionally, the Veteran did not present with full constellation of symptoms for a diagnosis of PTSD and treatment notes did not reflect a history of reporting such symptomatology.  Further, psychometric testing results appeared to be consistently over-reported and did not support a diagnosis of PTSD.  The Veteran had sought psychiatric treatment for anxiety spectrum symptoms starting in approximately the early 1990s, over 20 years after his discharge from the military.  The examiner further pointed out that treatment notes indicated that the Veteran's report of anxiety symptoms had been well-controlled in the past by psychotropic medications.  Treatment notes also indicated that his psychiatric symptoms were exacerbated by stress associated with employment and his marriage.  Additionally, characterological features likely negatively impacted his functioning and exacerbated symptomatology.  The VA examiner concluded that the Veteran's psychiatric symptoms alone did not render him unemployable and he would be expected to continue to tolerate the demands of the workplace, including doing all the tasks required, managing the stress load, and managing interpersonal relationships.  The Veteran was deemed competent to manage his own funds, had remote history of bankruptcy, and had a current good understanding of his finances.

November 2010, December 2010, and January 2011 lay statements, submitted by the Veteran's brother-in-law, daughter, and wife, detail their observations and experiences with the Veteran and his behavior.  Each letter supports the Veteran's contention that he has a psychiatric disability related to his military service.

In May 2011, a VA behavioral health specialist, T. P., submitted a letter to provide his diagnostic impression of the Veteran.  He stated that he first saw the Veteran in December 2008 and had seen him intermittently until recently when he agreed to join his PTSD group.  His diagnostic impression was "PTSD/Chronic."  He noted that a VA psychiatrist diagnosed the Veteran with PTSD/anxiety disorder, NOS in June 2009.  He indicated that his GAF score for the Veteran was a bit higher than most with PTSD because the Veteran had to continue working.  He was assigned a GAF score of 58-60.  He wrote that the Veteran was in the Marines from 1965-1969 and was trained in Transportation and as a Supply Specialist.  The Veteran did a complete tour in Vietnam in about 1967 and was stationed in or around "DaNang" during his tour.  He related the Veteran's report that his base "was rocketed almost daily [and that] he saw one of his non-commissioned officers (NCOs) get his head blown off."  This incident continued to be an intrusive dream/thought that bothered him.  Other symptoms that the Veteran experienced, included ongoing sleep disturbance with intrusive nightmares, depression and excessive anxiety, re-experiencing symptoms, avoidance, and hyperarousal.  The Veteran was said to be able to be more active because he continued to take medications and receive therapy.

A May 2012 VA treatment record, signed by VA behavioral health specialist T. P., reflects that the Veteran was being seen and had been seen in group therapy because he was diagnosed with PTSD and benefitted from the support and insights gained from the experience.

In July 2012, T. P., submitted another letter stating that he continued to see the Veteran either individually and/or in his weekly PTSD support group.  The Veteran was also being treated with medications to address his depression and anxiety.  More specifically, he stated, the Veteran had continued to experience depression with sleep disturbance and nightmares of his tour in Vietnam, excessive anxiety and irritability, fear of the dark, re-experiencing behaviors, and hyperarousal.  T. P. further indicated that the primary stressor the Veteran experienced while in Vietnam occurred during one of the frequent rocket attacks on his base, where he witnessed at close proximity "one of [his] fellow Marines get his head blown off."

A June 2013 VA treatment record reflects that the Veteran presented for an annual visit.  He stated that his mood had been stable.  He reported having a new supervisor at work, which had helped.

During the Veteran's July 2013 Board hearing, he testified to traumatizing experiences while in Vietnam.  See October 2014 Hearing Transcript, pp. 3-4.  He contended that his psychiatric problems were a result of those traumatizing experiences.  Id. at p. 5.  He testified that he was diagnosed with PTSD during VA treatment.  Id. at pp. 7-8.  He also stated that he had been on prescribed medication for the past 10 years to ameliorate his psychiatric symptoms.  Id. at p. 10.  

A June 2014 VA treatment record shows that the Veteran stated he had been doing pretty well, but related his mood as "lousy."  He reported issues with confrontation.  He was still following-up with telepsychiatry.  He preferred to only be seen for medical reviews.  He reported occasionally attending group sessions.  The Veteran was diagnosed with anxiety and noted to have been taking medication.  He was also diagnosed with PTSD and also noted to have been taking medication, one of which he was no longer taking.  He continued to follow with telepsychiatry every six months and knew to contact the clinic if he wanted to be seen by a social worker.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disorder, to include PTSD and anxiety.  Service connection for PTSD requires a medical diagnosis of that disorder.  38 C.F.R. §§ 3.304(f), 4.125.  The Veteran has no mental health expertise and is not competent to diagnose a particular psychiatric disorder.  Young v. McDonald.  After considering all evidence, the February 2001, November 2003, and December 2010 VA examiners did not find that a diagnosis of PTSD was appropriate.  The Board considers these opinions to be the most competent, credible, and probative evidence of record with respect to the Veteran's current mental health diagnosis.  Indeed, the Board finds the examinations were adequate for evaluation purposes, as the examiners reviewed the claims file, interviewed the Veteran, and conducted a comprehensive mental status examination consistent with DSM-IV.  The VA examiners reviewed the evidentiary record and provided a diagnosis and opinion based upon clinical evaluation and review of the record, which included consideration of the Veteran's personal and military history.  In this regard, the Board notes that the findings of the February 2001, November 2003, and December 2010 VA examiners are consistent with the Veteran's history.  In addition to the foregoing, the Board finds persuasive the VA examiners' detailed explanations of the Veteran's symptoms and situation, which provided the basis and rationale for finding that the Veteran did not meet the criteria for a PTSD diagnosis.

While the Veteran, his wife, brother-in-law, and daughter have asserted that he has PTSD, PTSD is not the type of condition that may generally be diagnosed by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board finds that the PTSD diagnoses of record, namely those during VA treatment, were based solely on the Veteran's self-reported history.  There is no evidence that the PTSD diagnoses were made following a complete review of the Veteran's STRs, medical history, or claims file.  As such, the Board assigns little probative value to the assessments made during VA treatment.  Instead, the Board finds that the probative evidence of record, inclusive of the February 2001, November 2003, and December 2010 VA examination reports, did not rely entirely on the Veteran's self-reported history, but rather conducted a detailed and thorough examination of the Veteran and review of the Veteran's claims file in determining that the Veteran does not meet the diagnostic criteria for PTSD.

Furthermore, the Board acknowledges that the Veteran has been diagnosed with anxiety disorder NOS during VA treatment.  However, the Board has found the VA examinations of record to be more persuasive.  Accordingly, the December 2010 VA examiner specifically found that the Veteran's anxiety disorder NOS was unrelated to his military service.  The examiner acknowledged review of the Veteran's treatment records.  Because of the thoroughness of this evaluation, the Board gives it greater evidentiary weight.

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

To reiterate, the Board concedes that the Veteran has been exposed to stressful events during service.  However, the weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV that is due to a verified stressor event or is related to the Veteran's fear of hostile military or terrorist activity.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of a current disability, the analysis ends, and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include PTSD and anxiety.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim of service connection for a psychiatric disorder, to include PTSD and anxiety is reopened, and to this limited extent the appeal has been granted.

Service connection for a psychiatric disorder, to include PTSD and anxiety is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


